UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7869



CALVIN ANGELO COWARD,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-634-FL)


Submitted:   May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Angelo Coward, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Calvin Angelo Coward, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district    court.    See   Coward    v.     Stansberry,   No.   CA-04-634-FL

(E.D.N.C. Oct. 28, 2004).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and     argument   would    not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -